Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Response to Amendments  
The amendment filed on 05/24/2022 has been entered. Claims 1 – 20 remain pending. Claims 1 – 2 remain withdrawn. Claims 3 – 20 are under examination. The amendment to claims 3, 11, and 13 finds support in at least [0049] of as-published US2018/0327884. The amendments has overcome the previous rejections of; 
Claims 3 – 10, 15, and 18 under 35 U.S.C. 103 over Hasegawa (WO2013/061545, using US2014/0360632 as translation) in view of Suzuki (JP2001/140021) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658).
Claims 11 – 12, 16, and 19 under 35 U.S.C. 103 over Hasegawa (WO2013/061545, using US2014/0360632 as translation) in view of Suzuki (JP2001/140021) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658).
Claims 13 – 14, 17, and 20 under 35 U.S.C. 103 over Hasegawa (WO2013/061545, using US2014/0360632 as translation) in view of Suzuki (JP2001/140021) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658).

However, upon further consideration, a new rejection is made of; 
Claims 3 – 20 under 35 U.S.C. 103 over Hasegawa (WO2013/061545, using US2014/0360632 as translation) in view of Suzuki (JP2001/140021) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658) and Aramaki (JP2001/329340)


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO2013/061545, using US2014/0360632 as the English translation) in view of Suzuki (JP2001-140021, using espacenet translation) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658) and Aramaki (JP2001/329340, using espacenet translation)

Regarding claims 3, 5 – 6, and 18, Hasegawa teaches a method for manufacturing a high strength steel sheet with a tensile strength of 980 MPa or more, which falls within the claimed range [Abstract] that is hot-dip galvanized [0015]. Hasegawa teaches the steel sheet has a composition of (in mass %):
Element 
Claimed Invention
Hasegawa 
Reference
Relationship
Carbon (C)
0.03 – 0.25%
0.07 – 0.25%
[0027, 0028]
Falls within
Silicon (Si)
0.01 – 3.0%
0.5 – 3.0%
[0029, 0030]
Overlaps
Manganese (Mn)
2.0 – 10.0% 
3.0 – 10.0% (claim 18)
3.8 – 8.0%
[0031, 0032]
Falls within
Phosphorus (P)
0.001 – 0.1%
0.1% or less 
[0033, 0034]
Overlaps
Sulfur (S)
0.0001 – 0.02%
0.02% or less
[0035, 0036]
Overlaps
Nitrogen (N)
0.0005 – 0.01%
*
- 
- 
Titanium (Ti)
0.005 – 0.2%
0.005 – 0.2% 
[0042, 0043]
Overlaps
Iron (Fe)
Balance
Balance
-
- 


Hasegawa further teaches the method steps of: 
Hot rolling [0049]
Pickling [0049]
Cold rolling and a heat treatment in which the temperature ranges from Ac1 to Ac1+100⁰C, which overlaps with the claimed range of 650 – 850⁰C, and held for preferably 30 min (1800 s) or more, which overlaps with the claimed range 600 – 21,600 seconds [0049, 0057, Table 1]. 
Hasegawa further discloses that the cold-rolling may be performed after the heat treatment (i.e. a first cooling takes places) [0056]
Second heating treatment (annealing) in which the steel sheet is heated up to the Ac1-30⁰C to Ac1+100⁰C temperature range, which overlaps with the claimed range of 600 – 830⁰C, for 1 min (60 s) or more, which overlaps with the claimed range of 20 – 900 seconds [0058 – 0060]
Hot-dip galvanizing treatment in a temperature range of 440 – 500⁰C. Given that the hot-dip galvanizing treatment is at a lower temperature than the second heating treatment/annealing step of Hasegawa, it is interpreted that this meets broadest reasonable interpretation of the second cooling and then galvanizing treatment steps [0061, 0062]
Alloying treatment performed on the steel sheet after the galvanization treatment [0061, 0069] (meeting claim 5 and claim 6)

Hasegawa does not explicitly teach the atmospheric conditions during heating, a second pickling step, the concentration of Mn at a depth of 5µm, controlling nitrogen amounts, and ratio of Mn in retained austenite to ferrite.

Suzuki teaches a method for manufacturing a high-strength galvanized steel with excellent coating stickiness for use in automobile bodies [title, 0001]. Suzuki further teaches method steps including hot rolling, pickling, a first heating step, followed by a second pickling, in which the pickling loss is 0 – 10 g/m2, a second heating step, and galvanizing [0010, 0013]. Suzuki further teaches that when the pickling loss is between 0.05 – 5 g/m2, the plating properties and the chemical conversion is good [0014, 0020, Fig 1]. 
In addition, Suzuki discloses that the atmosphere in the first heating step may be reducing atmosphere with a hydrogen content of 1 – 100 vol% [0025] and specifically teaches conditions in table 2 in which the hydrogen content is 3 vol% and the dew point is -25⁰C, which both fall in the claimed range of the first heating step [Table 2]. Suzuki also discloses that the atmosphere in the second heating step has a dew point 0 to -50⁰C and a hydrogen content of 1 – 100 vol% [0027] and specifically teaches conditions in Table 3 in which the hydrogen content is 5% and the dew point is -35⁰C, which falls within the claimed range of the second heating step [Table 3]. 

Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the second pickling step (with a weight loss of 0.05 – 5 g/m2) between the first and second heating step as taught in Suzuki, and added it to the method of Hasegawa in order to improve plating properties and chemical conversion. 
Additionally, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the first and second heating steps of Hasegawa and applied the atmospheric conditions of the first and second heating steps taught in Suzuki, to achieve the predictable result of a high-strength galvanized steel sheet. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A) KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
   
Hasegawa in view of Suzuki does not explicitly the concentration of Mn at a depth of 5µm, controlling nitrogen amounts, and ratio of Mn in retained austenite to ferrite.

Takahasi teaches a galvanized steel for hot forming [title] and for use in automobiles [0010]. Takahasi further discloses that lowering the concentration of Mn near the surface layer can reduce the formation of zinc oxide and a zinc oxide layer [0013]. Takahasi specifically teaches that the concentration of Mn near the surface should be more than or equal 0.3% at a depth of 5µm or less, which overlaps with the claimed range [0083]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hasegawa as-modified in view of Suzuki and controlled the concentration of Mn at a depth of 5µm or less to a value of 0.3% or more, as taught by Takahashi. As disclosed by Takahasi, the lowering of the Mn concentration near the surface layer can help reduce the formation of zinc oxide. 

Hasegawa as-modified does not explicitly teach controlling nitrogen amounts, and a ratio of Mn in retained austenite to ferrite. 
Nozaki teaches a galvanized steel sheet with a high tensile strength and a method of making thereof for use in automobiles [abstract, 0001, 0003]. Nozaki further teaches that nitrogen forms coarse nitrides and deteriorates bendability and therefore must be suppressed to a level below 0.01 wt% [0108]. However, Nozaki further teaches that that a small amount of N is preferable for welding and that minimization of N below 0.0005 wt% leads to high manufacturing costs [0108]. This leads to an approximate range of 0.0005 – 0.01 wt%, which overlaps with the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hasegawa as-modified and controlled the nitrogen content of the steel sheet to in a range of 0.0005 – 0.01 wt%, as taught by Nozaki, to improve welding properties while avoiding the negative effects of high nitrogen and the high costs of removing all the nitrogen from the steel. 

Hasegawa as-modified does not explicitly teach a ratio of Mn in retained austenite to ferrite, but does disclose that increased concentration of Mn in austenite during annealing leads to higher amounts of retained austenite [0056].
	
	Aramaki teaches a method of making a steel sheet with a tensile strength of 500 MPa or more with excellent workability [0001] for use in the automobile industry [0002]. Aramaki discloses that retained austenite helps to produce stronger steels with higher workability [0003] and likewise to Hasegawa, Aramaki discloses that Mn concentrated into the austenite can improve the amount retained austenite [0017]. Aramaki further discloses that Mn concentrated in austenite of 1.2 times or more [0017], leads to producing a steel with higher amounts of retained austenite in which the retained austenite has a higher Mn concentration, specifically, one that is at least 1.2 times or more than that of ferrite, which overlaps with the claimed range [0021]. Aramaki further teaches that a steel sheet of 590 MPa or more and elongation of 35% or more can be attained by having an Mn concentration in retained austenite of 1.2 times or more than that of ferrite [0024] and shows in Figure 1. that increasing the ratio amount of Mn in austenite leads to easier stabilization of retained austenite [Fig 1.] and thus a higher concentration of the Mn in the retained austenite.
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hasegawa as-modified and controlled the ratio of Mn in retained austenite to ferrite in a range of 1.2 times or more, which overlaps with the claimed range, as taught by Aramaki. As disclosed by Aramaki and Hasegawa, the concentration of Mn in austenite leads to higher stabilization of retained austenite, which is beneficial for strength and workability, and results in a higher concentration in the retain austenite. Furthermore, given that Hasegawa and Aramaki are directed to steel sheets for use in automobiles, a person of ordinary skill in the art would have a reasonable expectation of success in modifying Hasegawa with the teachings of Aramaki. 

Finally, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). 

Regarding claim 4, Hasegawa in view of Suzuki, Takahasi, Nozaki and Aramaki teaches the invention as applied above in claim 3. Hasegawa further teaches that cold rolling may be performed after the first heat treatment at a reduction of 20% or greater, which overlaps with the claimed range [0049]. Given that the first heat treatment of Hasegawa is performed above the recrystallization temperature and cold rolling is rolling performed under the recrystallization temperature, it is interpreted that a cooling step would be performed between the first heating step and cold rolling step of Hasegawa. 

Regarding claims 7 – 10, Hasegawa in view of Suzuki, Takahasi, Nozaki and Aramaki teaches the invention as applied in claims 3 – 6, respectively. Hasegawa further teaches at that aluminum is present in an amount of from 0.2 – 1.0%, which falls within the claimed range for aluminum and meets the claim limitation of at least one element [0038, 0039].

Regarding claim 15, Hasegawa in view of Suzuki, Takahasi, Nozaki and Aramaki teaches the invention as applied in claim 3. Hasegawa teaches that silicon is 0.5 – 3.0 wt% [0008], which falls just outside the claimed range of 0.01 – 0.49 mass%. However, selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I) and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 


Regarding claims 11 and 19, Hasegawa teaches a method for manufacturing a high strength steel sheet with a tensile strength of 980 MPa or more, which falls within the claimed range [Abstract] that is hot-dip galvanized [0015]. Hasegawa teaches the steel sheet has a composition of (in mass %):
Element 
Claimed Invention
Hasegawa 
Reference
Relationship
Carbon (C)
0.03 – 0.25%
0.07 – 0.25%
[0027, 0028]
Falls within
Silicon (Si)
0.01 – 3.0%
0.5 – 3.0%
[0029, 0030]
Falls outside
Manganese (Mn)
2.0 – 10.0% 
3.0 – 10.0% (claim 19)
3.8 – 8.0%
[0031, 0032]
Falls within
Phosphorus (P)
0.001 – 0.1%
0.1% or less 
[0033, 0034]
Overlaps
Sulfur (S)
0.0001 – 0.02%
0.02% or less
[0035, 0036]
Overlaps
Nitrogen (N)
0.0005 – 0.01%
*
- 
- 
Titanium (Ti)
0.005 – 0.2%
0.005 – 0.2% 
[0042, 0043]
Overlaps
Iron (Fe)
Balance
Balance
-
- 


Hasegawa further teaches the method steps of: 
Hot rolling [0049]
Pickling [0049]
Cold rolling and a heat treatment in which the temperature ranges from Ac1 to Ac1+100⁰C, which overlaps with the claimed range of 650 – 850⁰C, and held for preferably 30 min (1800 s) or more, which overlaps with the claimed range [0049, 0057, Table 1] [0056].

Hasegawa also teaches additional steps of;
Second heating treatment (annealing) [0058 – 0060]
Hot-dip galvanizing treatment [0061, 0062]

Hasegawa does not explicitly teach the presence of nitrogen, the atmospheric conditions in the first heating step, or the concentration of Mn at a depth of 5µm.

Suzuki teaches a method for manufacturing a high-strength galvanized steel with excellent coating stickiness for use in automobile bodies [title, 0001]. Suzuki further teaches steps of hot rolling, pickling, a first heating step, a second pickling, in which the pickling loss, a second heating step, and galvanizing [0010, 0013]. Suzuki further teaches that the atmosphere in the first heating step may be reducing atmosphere with a hydrogen content of 1 – 100 vol% [0025] and specifically teaches conditions in table 2 in which the hydrogen content is 3 vol% and the dew point is -25⁰C, which both fall in the claimed range of the first heating step [Table 2]. 

It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the first and second heating steps of Hasegawa and applied the atmospheric conditions of the first and second heating steps taught in Suzuki, to achieve the predictable result of a high-strength galvanized steel sheet. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A) KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
   
Hasegawa as-modified does not explicitly teach the concentration of Mn at a depth of 5µm, controlling nitrogen amounts, and ratio of Mn in retained austenite to ferrite. 

Takahasi teaches a galvanized steel for hot forming [title] and for use in automobiles [0010]. Takahasi further discloses that lowering the concentration of Mn near the surface layer can reduce the formation of zinc oxide and a zinc oxide layer [0013]. Takahasi specifically teaches that the concentration of Mn near the surface should be more than or equal 0.3% at a depth of 5µm or less, which overlaps with the claimed range [0083]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hasegawa and controlled the concentration of Mn at a depth of 5µm or less to a value of 0.3% or more, as taught by Takahashi. As disclosed by Takahasi, the lowering of the Mn concentration near the surface layer can help reduce the formation of zinc oxide. 

Hasegawa as-modified does not explicitly teach controlling nitrogen amounts and ratio of Mn in retained austenite to ferrite.  

Nozaki teaches a galvanized steel sheet with a high tensile strength and a method of making thereof for use in automobiles [abstract, 0001, 0003]. Nozaki further teaches that nitrogen forms coarse nitrides and deteriorates bendability and therefore must be suppressed to a level below 0.01% [0108]. However, Nozaki further teaches that that a small amount of N is preferable for welding and that minimization of N below 0.0005% leads to high manufacturing costs [0108]. This leads to an approximate range of 0.0005 – 0.01%, which overlaps with the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hasegawa as-modified and controlled the nitrogen content of the steel sheet to in a range of 0.0005 – 0.01 wt%, as taught by Nozaki, to improve welding properties while avoiding the negative effects of high nitrogen and the high costs of removing all the nitrogen from the steel. 
	
Hasegawa as-modified does not explicitly teach ratio of Mn in retained austenite to ferrite, but does disclose that increased concentration of Mn in austenite during annealing leads to higher amounts of retained austenite [0056].
	
	Aramaki teaches a method of making a steel sheet with a tensile strength of 500 MPa or more with excellent workability [0001] for use in the automobile industry [0002]. Aramaki discloses that retained austenite helps to produce stronger steels with higher workability [0003] and likewise to Hasegawa, Aramaki discloses that Mn concentrated into the austenite can improve the amount retained austenite [0017]. Aramaki further discloses that Mn concentrated in austenite of 1.2 times or more [0017], leads to producing a steel with higher amounts of retained austenite in which the retained austenite has a higher Mn concentration, specifically, one that is at least 1.2 times or more than that of ferrite, which overlaps with the claimed range [0021]. Aramaki further teaches that a steel sheet of 590 MPa or more and elongation of 35% or more can be attained by having an Mn concentration in retained austenite of 1.2 times or more than that of ferrite [0024] and shows in Figure 1. that increasing the ratio amount of Mn in austenite leads to easier stabilization of retained austenite [Fig 1.] and thus a higher concentration of the Mn in the retained austenite.
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hasegawa as-modified and controlled the ratio of Mn in retained austenite to ferrite in a range of 1.2 times or more, which overlaps with the claimed range, as taught by Aramaki. As disclosed by Aramaki and Hasegawa, the concentration of Mn in austenite leads to higher stabilization of retained austenite, which is beneficial for strength and workability, and results in a higher concentration in the retain austenite. Furthermore, given that Hasegawa and Aramaki are directed to steel sheets for use in automobiles, a person of ordinary skill in the art would have a reasonable expectation of success in modifying Hasegawa with the teachings of Aramaki. 



In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). 

Regarding claim 12, Hasegawa in view of Suzuki, Takahasi, Nozaki and Aramaki teaches the invention as applied above in claim 11, respectively. Hasegawa further teaches at that aluminum is present in an amount of from 0.2 – 1.0%, which falls within the claimed range for aluminum and meets the claim limitation of at least one element [0038, 0039].

Regarding claim 16, Hasegawa in view of Suzuki, Takahasi, Nozaki and Aramaki teaches the invention as applied above in claim 11. Hasegawa teaches that silicon is 0.5 – 3.0 wt% [0008], which falls just outside the claimed range of 0.01 – 0.49 mass%. However, selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (MPEP § 2144.05.I) and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 


Regarding claims 13 and 20, Hasegawa teaches a method for manufacturing a high strength steel sheet with a tensile strength of 980 MPa or more, which falls within the claimed range [Abstract] that is hot-dip galvanized [0015]. Hasegawa teaches the steel sheet has a composition of (in mass %):
Element 
Claimed Invention
Hasegawa 
Reference
Relationship
Carbon (C)
0.03 – 0.25%
0.07 – 0.25%
[0027, 0028]
Falls within
Silicon (Si)
0.01 – 3.0%
0.5 – 2.3%
[0029, 0030]
Falls outside
Manganese (Mn)
2.0 – 10.0%
3.0 – 10.0% (claim 20)
3.8 – 8.0%
[0031, 0032]
Falls within
Phosphorus (P)
0.001 – 0.1%
0.1% or less 
[0033, 0034]
Overlaps
Sulfur (S)
0.0001 – 0.02%
0.02% or less
[0035, 0036]
Overlaps
Nitrogen (N)
0.0005 – 0.01%
*
- 
- 
Titanium (Ti)
0.005 – 0.2%
0.005 – 0.2% 
[0042, 0043]
Overlaps
Iron (Fe)
Balance
Balance
-
- 


Hasegawa further teaches the method steps of: 
Hot rolling [0049]
Pickling [0049]
Cold rolling and a heat treatment in which the temperature ranges from Ac1 to Ac1+100⁰C, which overlaps with the claimed range of 650 – 850⁰C, and held for preferably 30 min (1800 s) or more, which overlaps with the claimed range [0049, 0057, Table 1]. Hasegawa further discloses that the cold-rolling may be performed after the heat treatment (i.e. a first cooling takes places) [0056]
Hasegawa further teaches that cold rolling may be performed after the first heat treatment at a reduction of 20% or greater, which overlaps with the claimed range [0049]

Hasegawa also teaches additional steps of;
Second heating treatment (annealing) [0058 – 0060]
Hot-dip galvanizing treatment [0061, 0062]

Hasegawa does not explicitly teach the atmospheric conditions during heating, the concentration of Mn at a depth of 5µm, controlling nitrogen amounts, and ratio of Mn in retained austenite to ferrite.

Suzuki teaches a method for manufacturing a high-strength galvanized steel with excellent coating stickiness for use in automobile bodies [title, 0001]. Suzuki further teaches similar method steps of hot rolling, pickling, a first heating step, followed by a second pickling, in which the pickling loss is 0 10 g/m2 in terms of Fe, and a second heating step, prior to galvanizing [0010, 0013]. 
Suzuki further teaches that the atmosphere in the first heating step may be reducing atmosphere with a hydrogen content of 1 – 100 vol% [0025] and specifically teaches conditions in table 2 in which the hydrogen content is 3 vol% and the dew point is -25⁰C, which both fall in the claimed range of the first heating step [Table 2]. 

It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the first and second heating steps of Hasegawa and applied the atmospheric conditions of the first and second heating steps taught in Suzuki, to achieve the predictable result of a high-strength galvanized steel sheet. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A) KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
   
Hasegawa as-modified does not explicitly teach the concentration of Mn at a depth of 5µm, controlling nitrogen amounts, and ratio of Mn in retained austenite to ferrite

Takahasi teaches a galvanized steel for hot forming [title] and for use in automobiles [0010]. Takahasi further discloses that lowering the concentration of Mn near the surface layer can reduce the formation of zinc oxide and a zinc oxide layer [0013]. Takahasi specifically teaches that the concentration of Mn near the surface should be more than or equal 0.3% at a depth of 5µm or less, which overlaps with the claimed range [0083]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hasegawa as-modified and controlled the concentration of Mn at a depth of 5µm or less to a value of 0.3% or more, as taught by Takahashi. As disclosed by Takahasi, the lowering of the Mn concentration near the surface layer can help reduce the formation of zinc oxide. 

Hasegawa as-modified does not explicitly teach controlling nitrogen amounts, and ratio of Mn in retained austenite to ferrite.

Nozaki teaches a galvanized steel sheet with a high tensile strength and a method of making thereof for use in automobiles [abstract, 0001, 0003]. Nozaki further teaches that nitrogen forms coarse nitrides and deteriorates bendability and therefore must be suppressed to a level below 0.01% [0108]. However, Nozaki further teaches that that a small amount of N is preferable for welding and that minimization of N below 0.0005% leads to high manufacturing costs [0108]. This leads to an approximate range of 0.0005 – 0.01%, which overlaps with the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hasegawa and controlled the nitrogen content of the steel sheet to in a range of 0.0005 – 0.01 wt%, as taught by Nozaki, to improve welding properties while avoiding the negative effects of high nitrogen and the high costs of removing all the nitrogen from the steel. 
	
Hasegawa as-modified does not explicitly teach the ratio of Mn in retained austenite to ferrite, but does disclose that increased concentration of Mn in austenite during annealing leads to higher amounts of retained austenite.
	
	Aramaki teaches a method of making a steel sheet with a tensile strength of 500 MPa or more with excellent workability [0001] for use in the automobile industry [0002]. Aramaki discloses that retained austenite helps to produce stronger steels with higher workability [0003] and likewise to Hasegawa, Aramaki discloses that Mn concentrated into the austenite can improve the amount retained austenite [0017]. Aramaki further discloses that Mn concentrated in austenite of 1.2 times or more [0017], leads to producing a steel with higher amounts of retained austenite in which the retained austenite has a higher Mn concentration, specifically, one that is at least 1.2 times or more than that of ferrite, which overlaps with the claimed range [0021]. Aramaki further teaches that a steel sheet of 590 MPa or more and elongation of 35% or more can be attained by having an Mn concentration in retained austenite of 1.2 times or more than that of ferrite [0024] and shows in Figure 1. that increasing the ratio amount of Mn in austenite leads to easier stabilization of retained austenite [Fig 1.] and thus a higher concentration of the Mn in the retained austenite.
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hasegawa as-modified and controlled the ratio of Mn in retained austenite to ferrite in a range of 1.2 times or more, which overlaps with the claimed range, as taught by Aramaki. As disclosed by Aramaki and Hasegawa, the concentration of Mn in austenite leads to higher stabilization of retained austenite, which is beneficial for strength and workability, and results in a higher concentration in the retain austenite. Furthermore, given that Hasegawa and Aramaki are directed to steel sheets for use in automobiles, a person of ordinary skill in the art would have a reasonable expectation of success in modifying Hasegawa with the teachings of Aramaki. 

Finally, in regards to the overlapping ranges taught it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 14, Hasegawa in view of Suzuki, Takahasi, Nozaki and Aramaki teaches the invention as applied above in claim 13, respectively. Hasegawa further teaches at that aluminum is present in an amount of from 0.2 – 1.0%, which falls within the claimed range for aluminum and meets the claim limitation of at least one element [0038, 0039].

Regarding claim 17, Hasegawa in view of Suzuki, Takahasi, Nozaki and Aramaki teaches the invention as applied above in claim 13. Hasegawa teaches that silicon is 0.5 – 3.0 wt% [0008], which falls just outside the claimed range of 0.01 – 0.49 mass%. However, selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (MPEP § 2144.05.I) and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 


Response to Arguments
Applicant's amendments and arguments thereto filed 05/24/2022 have been fully considered and have overcome the previous rejections of; 
Claims 3 – 10, 15, and 18 under 35 U.S.C. 103 over Hasegawa (WO2013/061545, using US2014/0360632 as translation) in view of Suzuki (JP2001/140021) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658).
Claims 11 – 12, 16, and 19 under 35 U.S.C. 103 over Hasegawa (WO2013/061545, using US2014/0360632 as translation) in view of Suzuki (JP2001/140021) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658).
Claims 13 – 14, 17, and 20 under 35 U.S.C. 103 over Hasegawa (WO2013/061545, using US2014/0360632 as translation) in view of Suzuki (JP2001/140021) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658).

However, upon further consideration, a new rejection is made of; 
Claims 3 – 20 under 35 U.S.C. 103 over Hasegawa (WO2013/061545, using US2014/0360632 as translation) in view of Suzuki (JP2001/140021) and Takahasi (US2015/0314568) and in further view of Nozaki (US2014/0234658) and Aramaki (JP2001/329340)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735